          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 1 of 13


     William Most (CA Bar No. 279100)
 1   Law Office of William Most, L.L.C.
 2   201 St. Charles Ave., Ste. 114, # 101
     New Orleans, LA 70170
 3    (504) 509-5023
     williammost@gmail.com
 4
     Dan Roth (CA Bar No. 270569)
 5
     Law Office of Dan Roth
 6   803 Hearst Ave.
     Berkeley, CA 94710
 7    (510) 849-1389
     dan@drothlaw.com
 8
     Attorneys for Plaintiff David McDaniel
 9

10                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF CALIFORNIA
11
     DAVID MCDANIEL,                                           Case No.: 1:20-cv-00856
12
                    Plaintiff,                                 THIRD AMENDED COMPLAINT FOR
13                                                             DAMAGES FOR VIOLATION OF CIVIL
                                                               RIGHTS
14            v.
                                                               Jury trial demanded
15   JEFF DIRKSE, in his individual and official
     capacity; RHONA DELACRUZ; JOSEPH
16   GUERRERO; TANIA BROWN; AMBER
17   STEELE-HICKS; BRANDY SMITH; ELIJAH
     PRUITT; NICHELLE HARRINGTON; JOSE
18   SOUSA; HENRY MENDEZ

19                  Defendants.
20

21                                             INTRODUCTION
22
              1.   This case is about Defendants’ unlawful imprisonment of a man after a judge ordered him
23
     freed.
24
              2.   According to black-letter law, once a prisoner has served his sentence, his jailor has a
25

26   reasonable amount of time to process and release him. Courts have repeatedly held that the phrase

27

28
     Complaint for Damages                        1
           Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 2 of 13


     “reasonable time” means some amount of time less than 48 hours.1 A minute more is presumptively
 1

 2   unconstitutional and illegal.

 3            3.       A jury is often asked to decide whether an overdetention of less than 48 hours is

 4   constitutional,2 and juries have found that delay of as little as thirty minutes is unconstitutional.3 But
 5
     courts across the country have held, unequivocally, that a detention beyond 48 hours of an inmate’s
 6
     known sentence is unreasonable and illegal. Indeed, “[t]he court has been unable to find any case,
 7
     whether within or outside of the Eleventh Circuit, in which the detainment of a properly identified
 8
     individual for days beyond his scheduled release date was held constitutionally permissible.”4
 9

10            4.       David McDaniel should have been a free man on December 13, 2019.

11            5.       A judge issued an order for his release on that date in open court.
12            6.       But Defendants did not set Mr. McDaniel free on December 13, 2019. Instead, they held
13
     him in custody until January 7, 2020 – despite the repeated entreaties of Mr. McDaniel and his lawyers.
14
              7.       Mr. McDaniel files this lawsuit to hold Defendants accountable for what they did to him,
15
     and to correct Defendants’ failures so that other men and women do not suffer the same injustice.
16

17            8.       Mr. McDaniel files this Third Amended Complaint at the direction of the Court’s order in

18   R. Doc. 61. Certain claims and Defendants have been omitted pursuant to the orders of the Court in R.

19   Docs. 32, 43, and 60. Mr. McDaniel reserves the right to appeal those decisions and replead any omitted
20   claims or defendants should the Court’s determinations be reversed.
21

22

23

24   1
       Barnes v. District of Columbia, 793 F. Supp. 2d 260 (D.D.C. 2011) (“In recognition of these facts, courts appear to agree
     that the maximum permissible administrative delay in the overdetention context likely falls well short of the 48-hour horizon
25   set out in McLaughlin.”). That is because once a detainee is ordered released, the public’s interest in his prompt release is
     even greater, and the constitutional tolerance for "administrative delay" is substantially less than in the context of arrestees
26   awaiting probable cause determinations – which must come within 48 hours. See Berry v. Baca, 379 F.3d 764, 771-72 (9th
     Cir. 2004); Powell v. Barrett, 376 F.Supp.2d 1340, 1353 (N.D.Ga. 2005).
     2
       Berry v. Baca, 379 F.3d 764, 77072 (9th Cir.2004) (twenty-nine hour delay presented question for jury); Arline v. City of
27
     Jacksonville, 359 F.Supp.2d 1300, 1310 (M.D.Fla.2005) (two and a half hour delay presented jury question).
     3
       Davis v. Hall, 375 F.3d 703, 713 (8th Cir. 2004).
28   4
       Powell v. Barrett, 376 F.Supp.2d 1340, 1354 (N.D.Ga. 2005) (bolded emphasis added).
     Complaint for Damages                                   2
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 3 of 13


                                           JURISDICTION AND VENUE
 1

 2           9.       This Court has jurisdiction over Plaintiff’s claims of federal rights violations, enforceable

 3   under the Fourteenth Amendment and 42 U.S.C. § 1983, pursuant to 28 U.S.C. §§ 1331, 1343(a)(3).

 4   This Court has jurisdiction over Plaintiff’s state law claims in accordance with 28 U.S.C. § 1367.
 5
             10.      Venue is proper in this Court because a substantial part of the events giving rise to the
 6
     claim occurred in this district.
 7
                                                       PARTIES
 8
             11.      Plaintiff DAVID MCDANIEL is a resident of the state of California.
 9

10           12.      Defendant JEFF DIRKSE is the Sheriff of Stanislaus County, California. He is

11   responsible for operating the Stanislaus County jail facilities, including promulgating policies and
12   procedures at those facilities. He is sued in his individual and official capacities.
13
             13.      Defendant RHONA DELACRUZ is an employee of CDCR. She personally processed
14
     paperwork related to Plaintiff’s sentence and release, and her actions and inaction resulted in Plaintiff’s
15
     overdetention.
16

17           14.      Defendant JOSEPH GUERRERO is an employee of CDCR. He communicated with

18   other Defendants and individuals regarding Plaintiff’s sentence and release, and his actions and inaction

19   resulted in Plaintiff’s overdetention.
20           15.      Defendant TANIA BROWN is an employee of CDCR. On or about December 30, 2019,
21
     she personally processed paperwork related to Plaintiff’s sentence and release, and her actions and
22
     inaction resulted in Plaintiff’s overdetention.
23
             16.      Defendant AMBER STEELE-HICKS is an employee of CDCR. On or about
24

25   December 31, 2019, she personally processed paperwork related to Plaintiff’s sentence and release, and

26   her actions and inaction resulted in Plaintiff’s overdetention.

27           17.      Defendant BRANDY SMITH is an employee of CDCR in a supervisory capacity. By
28
     Complaint for Damages                             3
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 4 of 13


     December 30, 2019, she had personal knowledge related to Plaintiff’s sentence and release, and her
 1

 2   actions and inaction resulted in Plaintiff’s overdetention.

 3          18.       Defendant ELIJAH PRUITT is an employee of CDCR. He was responsible for

 4   processing and following up on court records related to Plaintiff’s case from October to December 2019.
 5
     He was personally aware that Plaintiff’s court proceedings were concluded by December 13, 2019, and
 6
     his actions and inaction resulted in Plaintiff’s overdetention.
 7
            19.       Defendant NICHELLE HARRINGTON is an employee of CDCR. She personally
 8
     processed paperwork related to Plaintiff’s sentence and release, noted Plaintiff’s eligibility for
 9

10   “immediate release” on December 30, 2019, and her actions and inaction resulted in Plaintiff’s

11   overdetention.
12          20.       Defendant JOSE SOUSA is an employee of SCSD. He communicated with other
13
     Defendants and individuals regarding Plaintiff’s sentence and release, and his actions and inaction
14
     resulted in Plaintiff’s overdetention.
15
            21.       Defendant HENRY MENDEZ is an employee of SCSD. He communicated with other
16

17   Defendants and individuals regarding Plaintiff’s sentence and release, and his actions and inaction

18   resulted in Plaintiff’s overdetention.

19                                            STATEMENT OF FACTS
20          22.       Mr. McDaniel was initially arrested in connection with Stanislaus County Superior
21
     Court case number 1480530 on October 31, 2014.
22
            23.       On February 16, 2016, Mr. McDaniel was charged by information in Stanislaus County
23
     Superior Court case number 1480530 with ten counts alleging robberies in violation of Penal Code §
24

25   211, along with special allegations alleging that Mr. McDaniel had suffered several prior convictions

26   for serious felonies within the meaning of Penal Code §§ 667(d) and 1192.7(c) and two prior

27   convictions that would yield a sentencing enhancement under Penal Code § 667.5(b).
28
     Complaint for Damages                           4
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 5 of 13


             24.    The case proceeded to trial by jury, and Mr. McDaniel was convicted of the robberies
 1

 2   charged in Counts I, II, III, IV, V, VII, VIII, IX and X, and acquitted on Count VI. The Court found in

 3   a separate bench trial that Mr. McDaniel had suffered the alleged prior convictions.

 4           25.    On May 16, 2017, the Court sentenced Mr. McDaniel to an indeterminate sentence of
 5
     125 years to life in prison and a determinate sentence of 25 years imprisonment.
 6
             26.    Mr. McDaniel was admitted to the California State Prison, Solano on or around May 30,
 7
     2017.
 8
             27.    Mr. McDaniel appealed his conviction, and on October 16, 2019, the Court of Appeal
 9

10   for the State of California, Fifth Appellate District reversed the conviction. The Court of Appeal

11   remanded the case to the Stanislaus County Superior Court.
12           28.    On October 24, 2019, Judge Nancy Ashley of the Stanislaus County Superior Court
13
     signed an order under case number 1480530 commanding CDCR to deliver Plaintiff into the custody of
14
     the Stanislaus County Sheriff, and ordering the Stanislaus County Sheriff to take custody of Plaintiff.
15
             29.    On November 13, 2019, Rhona Delacruz, acting in her capacity as an employee of
16

17   CDCR, placed a detainer on Plaintiff.

18           30.    The CDCR detainer was based on the May 16, 2017 commitment in case 1480530,

19   which had already been reversed by the Court of Appeal for the State of California, Fifth Appellate
20   District.
21
             31.    On November 21, 2019, Plaintiff was transferred from the custody of CDCR to the
22
     custody of the Stanislaus County Sheriff, and he was booked into Stanislaus County Jail.
23
             32.    On November 21, 2019, CDCR provided its detainer to SCSD, and an employee of
24

25   SCSD signed for its receipt.

26           33.    On December 13, 2019, Mr. McDaniel appeared before Judge Nancy Ashley of the

27   Stanislaus County Superior Court. At that time, Mr. McDaniel accepted a plea agreement offered by
28
     Complaint for Damages                         5
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 6 of 13


     the Stanislaus County District Attorney’s Office. Pursuant to the terms of the plea agreement, Mr.
 1

 2   McDaniel pled no contest to Counts I, II, III and IV of the information. The remaining counts and all

 3   enhancements were dismissed.

 4          34.     The Court sentenced Mr. McDaniel to six years imprisonment, calculating that he had
 5
     earned custody credits totaling 2,518 days – in other words, he already had substantially more than six
 6
     years’ worth of credits.
 7
            35.     When Mr. McDaniel accepted the plea agreement on December 13, 2019, all parties
 8
     involved – the assistant district attorney, the judge, the defense attorney, and Mr. McDaniel himself –
 9

10   had a shared understanding that Mr. McDaniel was to be processed and immediately released in

11   connection with case number 1480530.
12          36.     The Court’s minute order from December 13, 2019 reflects that shared understanding.
13
     According to the minute order, Mr. McDaniel’s plea resulted in a “paper commitment” – meaning he
14
     had already served his sentence and was entitled to immediate release from custody. The minute order
15
     also states that Mr. McDaniel was to be “released on parole” and directs him to report within seven
16

17   days to the parole office:

18
19

20

21

22

23

24
            37.     On December 16, 2019, the Court filed the abstract of judgment, which confirms that
25

26   Judge Ashley intended for Mr. McDaniel to be processed and immediately released upon his December

27   13, 2019 resentencing. The abstract of judgment contains the Court’s calculation of Mr. McDaniel’s

28   credits – again, 2518 total days, or substantially more than six years in total. It explicitly orders that
     Complaint for Damages                           6
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 7 of 13


     Mr. McDaniel was to be “remanded to the custody of the sheriff forthwith” and “released on Parole
 1

 2   ordered to report to Parole w/in 7 days”:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          38.     On December 13, 2019, Judge Ashley ordered that Mr. McDaniel “was to be processed,
14
     immediately released, and was to report to parole.”
15
            39.     SCSD employee Veronica Ramirez certified that the abstract of judgment was a “correct
16
     abstract of the judgment made in this action.”
17

18          40.     The abstract of judgment even provides the basis for Judge Ashley’s order for the sheriff

19   to release Mr. McDaniel on parole immediately, which was that “per PC 1170(a)(3)[,] [p]reconfinement

20   credits equal or exceed time imposed”:
21

22

23

24          41.     Despite the fact that the Court concluded Mr. McDaniel had credits for time served that
25
     exceeded the prison sentence imposed by the Court, and explicitly ordered the sheriff to release Mr.
26
     McDaniel immediately in case number 1480530, Mr. McDaniel was not released.
27
            42.     On December 13, 2019, after his court appearance was concluded, Mr. McDaniel was
28
     Complaint for Damages                            7
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 8 of 13


     transported to Stanislaus County Jail. That day, a copy of the court’s minute order was provided to
 1

 2   SCSD.

 3           43.    When Mr. McDaniel realized he was not being released, he informed Defendants in the

 4   Stanislaus County Jail that the judge had ordered his release. Defendants did not adequately inquire into
 5
     or investigate Mr. McDaniel’s complaints, and he was not released.
 6
             44.    On December 15, 2019, Henry Mendez, acting in his capacity as an employee of SCSD,
 7
     contacted Solano State Prison and spoke to Joseph Guerrero, who informed Henry Mendez that Mr.
 8
     McDaniel should be returned to the custody of the CDCR based on the detainer in case 1480530.
 9

10           45.    Despite the order that McDaniel be “immediately released,” Defendant Henry Mendez

11   then waited two days after McDaniel’s sentencing to contact the CDCR
12           46.    Henry Mendez informed Jose Sousa of the instructions given to him by Joseph Guerrero.
13
     Henry Mendez and Jose Sousa chose to follow the advice of Joseph Guerrero and return Mr. McDaniel
14
     to CDCR’s custody, rather than follow the court’s order to release Mr. McDaniel.
15
             47.    Mr. McDaniel remained incarcerated in Stanislaus County Jail until December 18, 2019.
16

17           48.    During the time he was incarcerated in Stanislaus County Jail, Mr. McDaniel informed

18   Defendants on a daily basis that he had been ordered released, to no avail.

19           49.    Mendez was subjectively aware of Judge Ashley’s release order.
20           50.    Sousa was subjectively aware of Judge Ashley’s release order.
21
             51.    On December 18, 2019, Mr. McDaniel was transported to the California State Prison,
22
     Solano.
23
             52.    Shortly after arriving at California State Prison Solano, Mr. McDaniel informed
24

25   Defendants at Solano that he had been ordered released and was being unlawfully detained. Defendants

26   did not adequately inquire into or investigate Mr. McDaniel’s complaints, and he was not released.

27           53.    Mr. McDaniel contacted his appellate attorney Raphael Goldman to inform him of the
28
     Complaint for Damages                         8
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 9 of 13


     situation. Mr. Goldman contacted Mary Ellen Hurtle, the attorney who represented Mr. McDaniel at his
 1

 2   December 13, 2019 plea and resentencing in Stanislaus County Court.

 3           54.    On December 30, 2019, Mary Ellen Hurtle began making phone calls to CDCR to

 4   determine why Mr. McDaniel had not been released from custody as ordered by Judge Ashley over two
 5
     weeks earlier. She made several phone calls to CDCR over the course of the day.
 6
             55.    On December 30, 2019, Defendants initially informed Ms. Hurtle that they would not
 7
     release Mr. McDaniel because they did not have a minute order from the court, and the parole board
 8
     would “overrule” the court until CDCR received the court’s minute order.
 9

10           56.    Later that day, Defendants told Ms. Hurtle they had requested the minute order from the

11   court clerk and were expecting it to be faxed to them.
12           57.    During the final phone call between Ms. Hurtle and Defendants on December 30, 2019,
13
     Defendants informed Ms. Hurtle they had just received the court’s minute order that day.
14
             58.    During that final phone call, Defendants verified that the minute order authorized Mr.
15
     McDaniel’s release on December 13, 2019. However, they stated it would take an additional five to
16

17   seven business days to process Mr. McDaniel’s release, and estimated due to the New Year’s holidays

18   he would not be released until January 7, 2020.

19           59.    Had Defendants released Mr. McDaniel when they were legally required to do so, he
20   would have celebrated Christmas with family members who had anticipated his homecoming, including
21
     a grandmother in her mid-80s. Instead, he remained unlawfully imprisoned.
22
             60.    Mr. McDaniel was finally released from California State Prison, Solano on January 7,
23
     2020.
24

25           61.    Mr. McDaniel was released twenty-five days after he should have been free.

26           62.    Therefore, Mr. McDaniel was overdetained for a total of 25 days – from December 13,

27   2019 until January 7, 2020.
28
     Complaint for Damages                         9
          Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 10 of 13


             63.      More than a week of his overdetention took place after CDCR admitted they had received
 1

 2   the court order stating he was supposed to be free.

 3           64.      It took the CDCR less than one day to carry out the administrative tasks necessary for

 4   Mr. McDaniel’s release.
 5
             65.      All Defendants were obligated to follow orders of the Stanislaus County Superior Court.
 6
                                          FIRST CAUSE OF ACTION
 7                  Violation of the Fourteenth Amendment to the United States Constitution
                                            (Against All Defendants)
 8
             66.      Plaintiff hereby incorporates all of the above.
 9

10           67.      A prisoner has a “due process right to be released within a reasonable time after the

11   reason for his detention [has] ended.”5 And prison officials have a corresponding duty to investigate a
12   prisoner’s claim that he is entitled to release.6
13
             68.      Defendants deprived David McDaniel of his liberty and violated his Fourteenth
14
     Amendment rights by detaining him for 25 days after the legal authority to hold him had expired. As
15
     Defendants were acting under the color of state law, Plaintiff’s claims are actionable under 42 U.S.C.
16

17   § 1983.

18           69.      Defendants violated Mr. McDaniel’s Fourteenth Amendment rights by failing to

19   investigate his claims that he was lawfully entitled to release. As Defendants were acting under the
20   color of state law, Plaintiff’s claims are actionable under 42 U.S.C. § 1983.
21
             70.      Mendez and Sousa followed CDCR’s directive to return the Plaintiff, a CDCR prisoner,
22
     to CDCR custody.7
23

24

25

26
27   5
       Brass v. County of Los Angeles, 328 F.3d 1192, 1200 (9th Cir. 2003).
     6
       Haygood v. Younger, 769 F.2d 1350 (9th Cir. 1985) (en banc).
28   7
       See R. Doc. 34-1 at 12.
     Complaint for Damages                                 10
         Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 11 of 13


              71.     Thus, by deliberately choosing to follow a CDCR request over a judge’s order, Mendez
 1

 2   and Sousa exhibited deliberate indifference to Mr. McDaniel’s constitutional right to be free, which

 3   states a claim for a Fourteenth Amendment violation.

 4            72.     The conflict between the judge’s order and the CDCR’s request should have at least
 5
     triggered the duty to investigate.
 6
              73.     The CDCR “detainer” here had the same case number – 1480530 – as the case in which
 7
     McDaniel had just been ordered released.8
 8
              74.     There can be no valid detainer for a case that has been resolved and the defendant ordered
 9

10   freed.

11            75.     The correspondence of the case numbers should have indicated to Mendez and Sousa that
12   CDCR’s request was improper.
13
              76.     At the very least, it should have indicated that the situation needed follow-up
14
     investigation.
15
              77.     Neither Mendez nor Sousa took any steps to investigate the propriety of Mr. McDaniel’s
16

17   detention.

18                                       SECOND CAUSE OF ACTION
                                    Monell and Failure to Train and Supervise
19                             (Against Defendant DIRKSE, Official Capacity, only)
20            78.     Defendant DIRKSE had a duty arising under the Fourteenth Amendment to the United
21
     States Constitution to adequately train, supervise, and discipline all prison and jail personnel in order to
22
     prevent overdetention of prisoners.
23

24

25

26
     8
       Compare R. Doc. 31 at ¶ 33 (“Mr. McDaniel was to be processed and immediately released in
27   connection with case number 1480530”) with id. at ¶ 40 (CDCR said “McDaniel should be returned to
     the custody of the CDCR based on the detainer in case 1480530”).
28
     Complaint for Damages                           11
            Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 12 of 13


                79.      Defendant Dirkse contends that Mendez’s and Sousa’s returning of Mr. McDaniel to
 1

 2   CDCR custody was proper.9

 3              80.      Defendant Dirkse contends that Mendez’s and Sousa’s returning of Mr. McDaniel to

 4   CDCR custody complied with Sheriff’s Department policy.
 5
                81.      Defendant was deliberately indifferent to his duties to properly train, discipline and
 6
     supervise the jail staff.
 7
                82.      Defendant declined to implement sufficient training, sufficient policies, or any legitimate
 8
     mechanism for oversight or punishment of officers and agents.
 9

10              83.      Defendant Dirkse failed to properly train his staff to comply with court orders over the

11   request of another jailor.
12              84.      The Sheriff’s Office’s practice and policy of relying on instructions from other jailers
13
     rather than orders from a court demonstrates a pattern or policy of overdetention.
14
                85.      As a result of Defendant Dirkse’s actions and omissions, including his failure to train,
15
     supervise, and discipline staff, Mr. McDaniel was overdetained.
16

17                                                        JURY DEMAND

18              86.      Plaintiff demands a jury trial on all issues so triable.

19                                                    RELIEF REQUESTED
20              87.      Wherefore, Plaintiff respectfully requests that this Court grant the following relief:
21
                      a. Declaratory relief;
22
                      b. Compensatory damages, including both general and special damages;
23
                      c. Exemplary and/or punitive damages from all Defendants except DIRKSE;
24

25                    d. Attorney’s fees and expenses under 42 U.S.C. § 1988(b); and

26                    e. Such other relief, including injunctive relief, as may be just or proper.

27

28   9
         R. Doc. 49 at 6 (“When CDCR directed Plaintiff’s return to CDCR custody, the jail staff properly complied”);
     Complaint for Damages                                   12
        Case 1:20-cv-00856-NONE-SAB Document 62 Filed 03/13/21 Page 13 of 13


           Respectfully submitted,
 1

 2

 3
           William Most (CA Bar No. 279100)
 4         Law Office of William Most, L.L.C.
           201 St. Charles Ave., Ste. 114, # 101
 5
           New Orleans, LA 70170
 6         (504) 509-5023
           williammost@gmail.com
 7
           Dan Roth (CA Bar No. 270569)
 8         Law Office of Dan Roth
           803 Hearst Ave.
 9
           Berkeley, CA 94710
10         (510) 849-1389
           dan@drothlaw.com
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     Complaint for Damages                         13
